Citation Nr: 1719204	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-40 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Accredited Claims Agent


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in September 2015.  In that decision, the Board reopened the Veteran's service-connection claims for hypertension and diabetes, and granted service connection for diabetes based on service within the Republic of Vietnam.  The Board remanded the service-connection claim for hypertension for a VA examination.  The case has since been returned to the Board.  

In a September 2015 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's award of service connection for diabetes, assessing a 20 percent initial evaluation effective March 27, 2008.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's September 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

On his October 2009 substantive appeal, the Veteran requested a hearing before a Member of the Board in connection with his claim.  However, he withdrew this request in an April 2015 statement.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(e).  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the AOJ considered these records in a December 2016 supplemental statement of the case.  Otherwise, the documents in the Veteran's Virtual VA claims file, including the VA examination reports, are duplicative of those in VBMS.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Board remanded this case in September 2015 for a VA examination for the Veteran's claim of entitlement to service connection for hypertension.  He attended that examination in February 2016.  Unfortunately, the VA examiner's opinion with regard to direct service connection does not address the Veteran's in-service exposure to herbicide agents in Vietnam.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  As the examiner's opinion regarding direct service connection still does not address the Veteran's in-service exposure to herbicide agents, remand is required to obtain that opinion.  

Additionally, while the VA examiner's opinion states that it addresses secondary service connection based on aggravation, the stated rationale discusses causation.  For example, the examiner noted that the Veteran's hypertension diagnosis in 1992 predated his diabetes diagnosis in 2003.  However, the rationale does not address whether service-connected diabetes aggravates hypertension.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Remand is further required to obtain an opinion for secondary service connection that considers aggravation.  

Moreover, the since the Board's September 2015 remand, the RO awarded service connection for ischemic heart disease in a September 2015 rating decision.  Therefore, the remand directive did not include an opinion regarding secondary service connection for hypertension as caused or aggravated by ischemic heart disease.  Therefore, remand is required for obtaining an opinion for secondary service connection that considers aggravation of hypertension by ischemic heart disease as well.  

Finally, the electronic claims file indicates that there are additional VA treatment records available that the AOJ obtained on remand, but did not make available to the Board.  Regardless of whether these treatment records are relevant, the AOJ should associate all outstanding VA treatment records with the electronic claims file on remand.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any outstanding VA medical records.  See February 2016 VA Form 27-0820 Report of General Information.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and lay assertions. 

It should be noted that the Veteran has been found to have service within the Republic of Vietnam, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

The examiner should state whether it is at least as likely as not that the Veteran's hypertension a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

In addition, the examiner should state whether it is at least as likely as not that the Veteran's hypertension is either caused by or aggravated by his service-connected diabetes mellitus 

Finally, the examiner should state whether it is at least as likely as not that the Veteran's hypertension is either caused by or aggravated by his service-connected ischemic heart disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

